Title: From John Adams to John Adams Smith, 25 August 1816
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy August 25th. 1816

I thank you for your favor of 26 June. Your Phylanthropic sentiments are very agreeable to me: but remember they are no more than Terinus “Homo Sum ” and that was only a Translation from the still more ancient Greek of Menander. The English and American Republicans must not flatter themselves that they have discovered any thing new. All their “Liberty Equality and Fraternity” is summarily comprehended, in, “Do as you would be done by,” and we know where to find that.
Republicanism and Orthodoxy, Macchiavilianism and Jesuitism are four learned words, or tecknical expressions, the meaning of which, in Sixty five years of hard study, I have never been able to comprehend. Be upon your guard, John, against these insidious words of Party, Faction Hypocricy, Perfidy and Villany.
Your Patron, Governor Tompkins is in a fair way to be a greater Man, than ever, and may have it in his power to protect you; when the transcendant Talents, Services, Sacrifices and Sufferings of your Uncle, can be of no use to you; when all the services of your Father and Grandfather will be forgotten. Sic transit Gloria. John! depend upon nothing but your own Prudence, Temperance Fortitude and Justice, under Heaven.
I am no advocate of Buonaparte, John; He was like all other Conquerors, from Alexander and Cæsar, Mahomet and Charlemaigne: and indeed from others more ancient for “Erant Heroes, ante Agamemnona multi.” But whoever expects to receive Liberty, Equality and Fraternity from Hero’s will find himself mistaken.
Observe! think! weigh! Unless you  mean to deliver yourself blindfold to Enthusiasm and Party.
I must conclude with a more tender subject; your Father is no more. I am too seriously  and deeply affect with this melancholly event to write upon it, more than this, that you ought to study his Biography, to imitate the goodness of his heart, his Gentlemanly manners: but to avoid his Errors.
I am cordially
A.